DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group l, an additive manufacturing system, Claims 1-13, in the reply filed on 03/18/2022 is acknowledged. The traversal is on the ground(s) that
“Original independent claim 14 includes, inter alia, the element of "flowing a build material through a first section of a material conduit of the additive manufacturing system" (emphasis added). There is no reasonable basis to construe a material conduit to be a "hand," or that the claimed method could be practiced by hand as suggested in the Office Action.”
This is not found persuasive because:
Examiner recites that the restriction is required because “In this case the process as claimed can be practiced by another materially different apparatus or by hand” (Restriction requirement on 01/19/2022, page 1) which is cited from MPEP § 806.05(e) as it is written. And Applicant’s argument is only focusing on the term “by hand”. For the clarity, in this case the process as claimed can be practiced by another materially different apparatus, i.e., at least a portion of the build material flowing through the second section being in a liquid state can be formed by a materially different apparatus which comprises a heating unit so that the solid build material would be transformed into the liquid state. Thus, the requirement is still deemed proper and is therefore made FINAL.
The non-elected claims 14-20 have been canceled. Claims 1-13 remain pending in this application.

Claim Objections

Claims 1 and 10 are objected to because of the following informalities: 
In claim 1, Applicant has been advised to replace “material conduit” in line 10 to – the material conduit --; and 
In claim 10, Applicant has been advised to replace “supplemental build material” in lines 4-5 to – the supplemental build material --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987).

With respect to claim 1, Neumann teaches a system (“basic element 1” and “injection cannula 107”, Figs. 1 and 6b) comprising:
a material conduit (the conduit where “the basic or parent material 28 is introduced with defined pressure into the mixer device 3”, Co 7 li 17-18 and Fig. 1), the material conduit including:
a first section (the upstream of the material conduit) receiving the build material (“the basic or parent material 28), and
a second section (the downstream of the material conduit) in fluid communication with the first section and receiving the build material (“28”) from the first section, at least a portion of the build material flowing through the second section is in a liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15; thus one would appreciate that at least a portion of the build material flowing through the second section is in a liquid state.);
a coolant conduit (the conduit where “the pressure medium 8 are introduced through the supply device 2”, Co 6 li 64-65) in fluid communication with material conduit (“the pressure medium 8 can be used as a heating and/or cooling medium.”, Co 9 li 6-7), the coolant conduit in fluid communication with a coolant supply for receiving a coolant material from the coolant supply (“The cylinder 32 has an inlet 33 for the fluid 8, as well as a feed supply 35”, Co 7 li 9-10);
a nozzle (“5”) in direct fluid communication with the second section of the material conduit (Co 6 li 63); and
a build chamber including a cavity (“cannula 107”) receiving at least a portion of the nozzle (“A special injection cannula 107 is provided here and the basic elements (1, 48) are connected in series with this.”, Co 15 li 30-32 and Fig. 6b), the cavity inherently having a predetermined pressure.

In the embodiment of Fig. 1 Neumann does not explicitly show a material supply including a build material such that the material conduit is in fluid communication with the material supply, but in the other embodiment (Fig. 3b) Neumann further teaches that the pressure cylinder 32 including the inlet 33 and the feed supply 35 releases the supply of the basic/parent material 28 (Co 10 li 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann’s system in Fig. 1 to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the material conduit for the material 28 in order to supply the basic/parent material 28.

It is noted that the limitation “an additive manufacturing system” is an intended use since the system taught by Neumann is capable of being used in the additive manufacturing system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

With respect to claim 2, Neumann as applied to claim 1 above further teaches at least one sensor (“36”) one of positioned within or in communication the material conduit (“The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 38-40); and at least one heater (“a heating/cooling device 18”, Co 7 li 34-35) one of positioned within or in communication with the material conduit (Fig. 1).

With respect to claims 3 and 6, Neumann as applied to claim 2 above further teaches at least one computing device (“the control 19”) operably connected to each of the at least one sensor (“36”) and the at least one heater (“18”) in order to control the temperature to be a constant temperature (“The basic element 1 is additionally equipped with a heating/cooling device 18 in order to be able to produce a constant temperature that can be set and controlled with the control 19. The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 34-40). Therefore, one would have found it obvious to arrange several temperature sensors along the material conduit in order to measure the temperatures along the material conduit and control the temperature to be constant (the predetermined cooling rate would be zero.) using the heater based on the measured temperatures. One would have appreciated that controlling temperature would inherently result in adjusting build characteristics of a component built.

With respect to claims 4 and 5, Neumann as applied to claim 3 above teaches controlling the temperature of the build material in the conduit to be constant, but is silent to increasing or decreasing a size of the build material flowing through the second section of the material conduit to control the temperature. However, Neumann further teaches the supply of the build material (“28”) is controlled by the pressure cylinder 32 including the inlet 33 and the feed supply 35 (Figs. 3b). Thus, the system is capable of adjusting a size of the build material flowing through the second section of the material conduit. Furthermore, one would have found it obvious to increase or decrease a size of the build material flowing through the second section of the material conduit in order to control the temperature of the build material in the conduit to be constant, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

With respect to claim 7, it is noted that the limitation “preheating the material conduit, via the at least one heater, prior to flowing the build material from the material supply to the second section of the material conduit” is an intended use since the system taught by Neumann is capable of the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Furthermore, Neumann teaches that the materials serving as parent materials should first be liquefied in order to simplify the discharge (Co 2 li 13-15), thus one would have found it obvious to preheat the material conduit, via the at least one heater, prior to flowing the build material from the material supply to the second section of the material conduit in order to first liquefy the materials for the discharge.

With respect to claim 10, Neumann as applied to claim 1 above further teaches a supplemental material conduit (the conduit where in the additives 29 and admixtures 30 are metered into the mixing device 3”, Co 7 li 18-19) providing supplemental build material (“29” and ”30”) to the material conduit, and one would have found it obvious to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the supplemental material conduit for the supplemental build material in order to supply the supplemental build material.
 
With respect to claim 12, Neumann as applied to claim 1 above further teaches that the build material includes polymers (“in the extrusion and/or injection moulding of plastics”, Co 6 li 20-21).

With respect to claim 13, Neumann as applied to claim 1 above further teaches that the build material flowing through the first and second sections of the material conduit is in the liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987) as applied to claim 1 above, and further in view of Mark (US 2014/0361460).

With respect to claim 8, Neumann as applied to claim 1 above teaches that an injection cannula 107 is provided here and the basic elements (1, 48) are connected in series with this such that discharge is effected through a nozzle 45 in the form of a cannula or through an additional cannula 107 in Fig. 6b (Co 15 li 30-32 and 37-39), and further teaches that the invention can be used in a very wide variety of fields, for example—but not finally and restrictedly—in the extrusion and/or injection moulding (Co 6 li19-21) and an exchangeable extrusion die is for producing a wide variety of products in the form of, for example, threads, fibres, strands 103 (Co 6 li 57-58), but does not specifically teach that the predetermined pressure in the cavity of the build chamber is less than atmospheric pressure.
Mark relates to an additive manufacturing and teaches that in a three dimensional printer 3000 the fiber reinforced composite filament 2 is fed through a nozzlet 10 onto a build platen 16 to build successive layers 14 to form a three dimensional structure (Pa [0104]-[0106]), and vacuum may be applied during printing, after each layer, or to the part as a whole to reflow the resin in the layer and achieve the desired amount of compaction (forcing of walls together and reduction and elimination of voids) within the final part (Pa [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Mark and incorporate Mark’s 3D printing system instead of the injection cannula, i.e., to substitute Neumann’s extruder for Mark’s nozzlet 10 in the Mark’s system, for the purpose of forming a 3D object.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987) as applied to claim 1 above, and further in view of Feng (US 2017/0274454).

With respect to claim 9, Neumann as applied to claim 1 above does not specifically teach that the first section of the material conduit is formed from ceramic and the second section of the material conduit is formed from a metal.
In the same field of endeavor, extruder (printing head), Feng teaches that the printing head (42) includes a tungsten steel nozzle (46), a ceramic tube bank (47) disposed inside the tungsten steel nozzle (46) (Pa [0035]) so that the entire ceramic tube bank (47) has a certain thermal insulation effect, preventing most metal wire through the ceramic tube bank 47 being molten effectively. In this way, the metal wire is conveyed downward continuously by the posterior solid metal wire in the transport process, the molten semisolid metal fluid is extruded out of the extrusion hole in the lower end of tungsten steel nozzle continuously, forming a continuous filar semisolid metal fluid, so as to enhance the print (extrusion) effect of printing head (Pa [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Feng and incorporate a tungsten steel nozzle (46) and a ceramic tube bank (47) disposed inside the tungsten steel nozzle (46) structure with Neumann’s extruder in order to enhance the extrusion effect of the extruder. In this modification, the first section of the material conduit would be formed from ceramic and the second section of the material conduit would be formed from a tungsten steel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987) as applied to claim 1 above, and further in view of Moosberg et al. (US 2019/0337053).

With respect to claim 11, Neumann as applied to claim 1 above teaches that an injection cannula 107 is provided here and the basic elements (1, 48) are connected in series with this such that discharge is effected through a nozzle 45 in the form of a cannula or through an additional cannula 107 in Fig. 6b (Co 15 li 30-32 and 37-39), and further teaches that the invention can be used in a very wide variety of fields, for example—but not finally and restrictedly—in the extrusion and/or injection moulding (Co 6 li19-21) and an exchangeable extrusion die is for producing a wide variety of products in the form of, for example, threads, fibres, strands 103 (Co 6 li 57-58), but does not specifically teach a supplemental material supply including a supplemental build material, a supplemental material conduit in fluid communication with the supplemental material supply, and a supplemental nozzle in direct fluid communication with the supplemental material conduit, at least a portion of the supplemental nozzle positioned within the cavity of the build chamber, adjacent the nozzle.
Moosberg relates to a three-dimension printing system and teaches that the system comprises a dual printhead comprising a first dispensing nozzle for depositing the filament material for a mold layer in a flowable fluid form and a second dispensing nozzle for depositing the crafting medium, which is in a paste form (abstract and Fig. 1), and further teaches that the second dispensing nozzle comprises a supply arrangement for a crafting medium 110 and a nozzle 113 (Pa [0127]) and the apparatus further includes a heating means (not shown) for heating and melting the mold 116 consisting of an insulated chamber inside which the mold 116 is exposed to heat energy to release the object 117 (Pa [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Moosberg and incorporate Moosberg’s 3D printing system instead of the injection cannula, i.e., to substitute Neumann’s extruder for Moosberg’s first dispensing nozzle in the Moosberg’s system, for the purpose of forming a 3D object. In this modification, the second dispensing nozzle for depositing the crafting medium including the supply arrangement for a crafting medium 110 and a nozzle 113 would meet the supplemental material supply, the supplemental material conduit, and the supplemental material nozzle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742